DETAILED ACTION
Summary Status
The prior final office action, mailed May 10, 2021 in response to the amendment filed January 15, 2021 is withdrawn.  This current final action completely replaces this prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 1, 3-5, and 7, in the response filed January 15, 2021, have been entered.
Claims 1-28 are currently pending in the above identified application.

Withdrawn Rejections
The 35 U.S.C. §112, 1st paragraph, rejection(s) of claims 1-28, made of record in the office action mailed September 16, 2020 have been withdrawn due to Applicant’s amendment in the response filed January 15, 2021.
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claim 4, made of record in the office action mailed September 16, 2020 have been withdrawn due to Applicant’s amendment in the response filed January 15, 2021.

Information Disclosure Statement
The information disclosure statement filed Feb 8, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but 

Claim Interpretation
Claim 1 recites the limitation “wherein 1% to 40% by weight of the recombinant non-human collagen fibrils within the network of recombinant-non-human collagen fibrils are in the form of recombinant collagen fibers, and wherein each of the recombinant collagen fibers has a diameter in a range of 1 micron to 10 micron.”  A collagen fiber is interpreted as having a fiber diameter of greater than 1 micron and the claim scope is interpreted as limiting both the amount of fibrils in the form of fiber being 1% to 40% by weight of the network of recombinant-non-human collagen fibrils and these fibers being limited to having a diameter in a range of 1 micron to 10 micron.  Therefore, the network of recombinant-non-human collagen fibrils cannot be in the form of fibers having a diameter greater than 10 micron.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “further comprising a continuous phase of the recombinant non-human collagen fibrils.”  “Further” implies in addition to what has been previously claimed, which includes a network of recombinant non-human collagen fibrils.  It is unclear if the recombinant non-human collagen fibrils are the same or different or a subset of the recombinant non-human collagen fibrils from claim 1.  If the same, the claim appears to be limiting the form of the recombinant non-human collagen fibrils to continuous phase. However, the use of the term “further” implies additional material or components.  If different, it is unclear if the same limitations from claim 1 apply to the recombinant non-human collagen fibrils, such as the limit weight percentage of the fibrils being in the form of fibers, the fibers limited in size to being in a range of 1 micron to 10 micron.  Claim 3 also recites the limitation “wherein the at least one secondary component is dispersed, encapsulated, or incorporated into the continuous phase such that a concentration of the secondary component within identical unit volumes, each identical unit volume having the same volumetric size and shape, of the composite material varies by no more than 20%.”  The size and shape of the unit volume has not been defined, therefore even a very, very small volume is within the scope of the volume.  At such a small volume, the composite material would need to be a substantially homogenous blend, however, it’s unclear how a continuous phase could be present in this scenario.  If the volume were to be defined as a cubic centimeter or cubic foot, the limitation would be clear and allow for the combined limitation.  However, there does not appear to be support for this type of interpretation in the originally filed disclosure.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-14, 16-20, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0116032 to Bowlin in view of US Pub. No. 2004/0237208 to Day, US Pub. No. 2010/0325811 to Kashiwagura, and US Pub. No. 2004/0037813 to Simpson.
Regarding claims 1-14, 16-20, and 23-28, Bowlin teaches a composite material comprising a secondary component, specifically filaments of separate and distinct properties either intermingled or separate layers (porous) and electrospun collagen fibers (network of collagen fibrils) of isolated or purified collagen that is naturally-occurring, synthetically manufactured, or produced by genetic engineering (recombinant collagen) that form fibrils, where said material is used in the formation of manufactured leather applications as well as footwear and clothing applications (Bowling, abstract, para 0009, 0024, 0036, 0073).  Bowlin teaches the flexibility and variability of the process allows the collagen matrix to be predesigned to meet many applications including leather application, footwear, and clothing products (Id., abstract).  Bowlin teaches the collagen being Type I bovine (non-human mammalian, claim 4) (Id., para 0065-0081).  Bowlin teaches the manufacturing of leather from the natural polymer collagen in fibrillar form to produce leather like products and the collagen being from rawhide or any other source isolated, including to a relatively pure form, and prepared for electrospinning as well as the use of collagen that has been manipulated other ways such as the addition or removal of peptides (genetically engineered, recombinant) (Id., para 0072-0078).  Bowlin teaches a collagen mat after being electrospun further processed to produce varying colors, textures, scents, and resiliency (tanning) (Id., para 0079, 0081).  Bowlin also teaches, as with any electrospinning process, the filament diameter and orientation can be regulated to a high degree by the reaction conditions and adding other specific materials into the collagen can further modify material properties (Id., para 0078).  Bowlin teaches mixing different types of collagen or collagen that has been manipulated other ways 
Bowlin does not appear to explicitly teach the material containing 0.1% to 60% of a lubricant by weight of the material and 5% to 25% water by weight of the material.  However, Day teaches that fatliquoring is an important process for leather and includes the use of oils, fats, and waxes from natural or synthetic sources (claim 12) (Day, para 0013).  Day teaches that tanned leather does not usually contain sufficient lubricants and that fat liquoring is carried out in order to produce the desirable softness and pliability, involving oils or other material penetrating the collagen structure of the leather ideally so that each fiber becomes uniformly coated and results in improved handle and feel of the leather as well as improving extensibility, tensile and tear strength, hydrophilic and hydrophobic properties and permeability to water and air (Id., para 0013), reading on the lubricant being distributed substantially uniformly throughout the collagen based material (claim 13).  Day teaches the use of a material that allows improved penetration of a variety of leather treatment agents including lubricants, fat liquors, and dyes that also results in greater uniformity (Id., para 0018-0039).  Day teaches the moisture content of the dried leather, after treatment being 12-14% (Id., para 0137-0141).  
Additionally, Kashiwagura teaches a leather processed using a fatliquoring agent constituted by a mixture of synthetic oil and natural (claim 12) used by 15 to 19 percent by weight relative to 100 percent by weight of the leather product (Kashiwagura, abstract, para 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have form the engineered leather of Bowlin, wherein the manufactured leather material has a moisture content (water content) of 12-14% as taught by Day, and a fatliquoring (lubricant) content of natural and synthetic oil (claim 14) of 15-19% by weight of the leather product as taught by Kashiwagura, motivated by the desire of forming 
The prior art combination does not specifically teach 1% to 40% by weight of the recombinant non-human collagen fibrils within the network of recombinant-non-human collagen fibrils are in the form of recombinant collagen fibers, and wherein each of the recombinant collagen fibers has a diameter in a range of 1 micron to 10 micron.
However, Simpson teaches a mat of electrospun collagen (network of collagen fibrils) from genetically engineered collagen (recombinant collagen) (Simpson, abstract para 0007, 0070-0072). Simpson teaches the collagen being electrospun fibers having a cross-section dimeter ranging from several microns down to below 100 nanometers and that the fiber diameters can be manipulated by changing, for example, the composition (both in terms of sources and types of collagen and blending with other materials) and concentration of collagen and other materials to be electrospun (Id., para 0134).  Simpson teaches a blend of Type I collagen/Type III collagen/elastin (45:35:20) having a diameter of 800±700 nm and teaches electrospun Type I collagen fibers with an average diameter between about 50 nm and about 10 μm, more preferably between about 50 nm and about 1 μm (Id.).  Simpson also teaches examples also including electrospun non-woven matrices about 200-250 microns thick and composed of fibrils of about 1 to about 5 μm in diameter (Id.). As the distinction between fibril and fiber appears to be related to diameter, which has not been defined, the disclosed range of 100 nm to 1.5 micron appears to qualify as both fibers and fibrils.  Therefore, Simpson discloses embodiments that overlap with the claimed range of 1% to 40% by weight of the network of collagen fibrils being in the form of fibers as teaching embodiment with 0% by weight to an embodiment that has over 1 micron fibers and an average of 800 nanometers.  The embodiment having an average diameter of 800 nm has 
Regarding claim 2, the prior art combination teaches the incorporation of additional material such as elastin or synthetic rubber to produce leather with novel elastic properties and teaches the material being added during the electrospinning process from other syringes such that filaments of separate and distinct properties can be intermingled at the individual filament level and filaments of dissimilar properties can be mixed at the molecular level (Bowlin, para 0078), reading on the at least one collagen-based material being dispersed, encapsulated or incorporated into the at least one secondary component.  As the material is mixed, the material would necessarily be substantially uniformly dispersed.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite material of the prior art combination, wherein the collagen is uniformly dispersed, motivated by the desire of forming a composite material having uniform mechanical properties.
claim 3, the prior art combination teaches the additional material being added into the collagen to modify properties such as rubber (Bowlin, para 0078), reading on the presence of a continuous phase of recombinant non-human fibrils with the at least one secondary component being dispersed or incorporated into the continuous phase of collagen fibrils, as best understood by Examiner.  While the prior art combination does not appear to explicitly teach the concentration of the secondary rubber material in identical unit of volume not varying by more than 20%, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite material of the prior art combination, wherein the collagen is uniformly dispersed, motivated by the desire of forming a composite material having uniform mechanical properties, reading on the claimed invention as best understood by Examiner.
Regarding claim 4, the material would necessarily have a top surface and a bottom surface.
Regarding claims 5-7, 9, and 28, the prior art combination teaches the collagen and secondary components being spun in sequences with one another and producing layers of materials (Bowlin, para 0078, 0008), reading on the collagen-based material being incorporated on a top surface, a bottom surface, or an inner surface.  Bowlin teaches the process of electrospinning being used to form fabrics and nonwoven products (Id., para 0008) and the collagen fiber and additional material filaments being formed by electrospinning (Id., para 0010, 0078), reading on the secondary component comprising a nonwoven fibrous material (claim 6 and 9). A layer of the collagen fibers (collagen-based material) on one surface of the secondary component is formed of the spun additional material filaments, and therefore the material of claim 5 is envisioned as well as the collagen fibers being present on both surfaces of the material (claim 7).  The secondary component would comprise a fiber or a nonwoven material (claim 9).  One of ordinary skill in the art before the effective filing date would have been appreciated that rubber is absorptive as it is capable of absorbing sound waves, thereby reading on the secondary component comprising an absorptive material (claim 28).
claim 8, the prior art combination teaches the secondary material being a synthetic rubber (polymer) (Bowlin, para 0078).
Regarding claims 10, 11, and 25, the prior art combination teaches isolating the collagen to a relatively pure form (Bowlin, para 0076).  The prior art combination teaches leather comprised essentially of collagen and high concentration of collagen producing filaments of high mechanical strength (Id., para 0073, 0078).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the collagen to substantially free of allergens or antigens.  As the material is relatively pure, there may be additional protein present in small amounts, such as 0.1% to 1%.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of the prior art combination, wherein the material consists essentially of collagen, and therefore contains no more than 1% of actin as well as substantially free of allergens or antigens, motivated by the desire of using isolated and purified collagen and predictably forming high strength filaments due to the use of collagen.
Regarding claim 12, the prior art combination teaches the collagen being crosslinked (recombinant, nonhuman collagen fibrils are crosslinked) and the prior art combination teaches the use of crosslinking agents such as glutaraldehyde (Bowlin, para 0014, 0030, 0079) and teaches a specific embodiment using a 2% glutaraldehyde solution in which the collagen mat was place for three days resulting in a highly crosslinked collagenous mat (Bowlin, para 0014, 0030, 0072-0081).  The prior art combination also teaches if crosslinking is insufficient, the heat resistance of the leather (collagen material) does not improve and if the crosslinking is excessive, the movement of the fibers is limited and it becomes hard and easy to break (Kashiwagura, para 0004).   The prior art combination teaches the use of 1 to 10 percent by weight of the hide (collagen material) of the tanning (crosslinking agent) glutaraldehyde (Id., para 0093-0094).   It would have been obvious to one of ordinary skill in the art before the effective filing date to form the collagen material of the prior art combination, wherein the 
Regarding claim 13, the prior art combination teaches the filament diameter and orientation being regulated to a high degree by the reaction conditions (Bowlin, para 0078).  The prior art combination also teaches a blend of Type I collagen/Type III collagen/elastin (45:35:20) having a diameter of 800±700 nm (Simpson, para 0134), reading on the recombinant non-human collagen fibrils having a substantially unimodal distribution of diameter and 70% to 99% of the diameters are distributed around a single mode, absent evidence to the contrary.
Regarding claim 16, the prior art combination teaches the electrospun collagen further comprising an electrically conductive material incorporated into the electrospun matrix as a means to further alter the properties of the matrix across fabrication such as to alter shape, porosity or density (Bowlin, para 0060).  It would have been obvious to one of ordinary skill in the art before the effective filing date for form the leather composite of the prior art combination, wherein the collagen fibers (collagen-based material) comprises an electrically conductive agent as taught by Bowlin, motivated by the desire of using a conventionally known additive for electrospinning collagen fibers to predictably alter the properties of the matrix such as to alter the shape, porosity, or density.
Regarding claim 17, the prior art combination teaches fat liquoring is carried out in order to produce the desirable softness and pliability, involving oils or other material penetrating the collagen structure of the leather ideally so that each fiber becomes uniformly coated and results in improved handle and feel of the leather as well as improving extensibility, tensile and tear strength, hydrophilic and hydrophobic properties and permeability to water and air (Day, para 0013).  The prior art combination also teaches the material properties can be modulated by adding additional material 
Regarding the claimed elastic modulus and tensile strength, although the prior art does not disclose the engineered leather having an elastic modulus between 100 kPa and 1,000 MPa, and tensile strength from 1 MPa to 100 MPa, the claimed properties are deemed to flow naturally from the teachings of the prior art the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Additionally, as the prior art combination teaches the leather being customized, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the strength and flexibility (elastic modulus) of the leather composite, such as within the claimed range, motivated by the desire of achieving the desired strength through predictably adjusting the fatliquoring processing, the amount of elastin and silk-fibroin in the recombinant collage, and the secondary material selection and concentration without undue experimentation.  Additionally, as the prior art combination teaches uniformity of the material, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the elastic modulus and the tensile strength to be substantially uniform.
Regarding claims 18-20, the prior art combination teaches the engineered leather further comprising a surface coating finish (claim 18), specifically a dye (claim 19) (Day, abstract) and comprising filling agents (filler) (claim 20) as part of the leather treatment agents (Id., para 0026-0039).  The prior art combination teaches the leather manufacturing process involving oils or other material penetrating the collagen structure of the leather ideally so that each fiber becomes uniformly coated in order to 
Regarding claim 23, the prior art combination teaches electrospun Type I collagen fibers with an average diameter between about 50 nm and about 10 μm and teaches an embodiment having an average diameter of 800 nm has an upper limit of diameter of 1.5 micron (Simpson, para 0134), reading on the collagen fibers having a diameter ranging from 1 micron to 5 micron.  Additionally, both Bowlin and Simpson teach how to adjust the diameter of the fibers changing the composition and concentration and teach achieving different mechanical properties through use of different type of collagen.  It would have been obvious to one of ordinary skill in the art to form the material of the prior art combination, wherein the fiber diameters are adjusted and varied, such as to have a claimed fiber weight percent in the claimed range, motivated by the desire of adjusting the fiber diameter within the predictably suitable range disclosed by Simpson in order to influence the properties of the material and based on the desire to practice the invention of Simpson based on the totality of the disclosure.
Regarding claim 24, the prior art combination teaches electrospun Type I collagen fibers with an average diameter between about 50 nm and about 10 μm (Simpson, para 0134), reading on the collagen fibers having a fiber diameter in a range of 5 micron to 10 micron.  Additionally, both Bowlin and Simpson teach how to adjust the diameter of the fibers changing the composition and concentration 
Regarding claim 26, the prior art combination teaches the collagen being purified to being relatively pure (Bowlin, para 0075-0078), reading on the recombinant non-human collagen fibrils comprise purified recombinant non-human collagen.
Regarding claim 27, the prior art combination teaches adding natural material like elastin to produce leather with novel elastic properties (Bowlin, para 0078) and teaches an embodiment containing 88% collagen and 12% by weight elastin (Id., para 0069), reading on the collagen being 88% by weight of the recombinant non-human collagen based on a total protein content of the collagen-based material.  The limitation “isolated from cells that are cultured in vitro” is a method limitation and does not determine the patentability of the product, unless the process produces a structural difference in the product formed.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because the prior art teaches isolated, genetically engineered collage.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bowlin in view of US Pub. Day, Kashiwagura, and Simpson, as applied to claims 1-14, 16-20, and 23-28 above, further in view of US Pub. No. 2013/0215598 to Guzan.
claim 15, the prior art combination teaches the electrospun collagen fibers being further processed to produce varying colors, textures, scents, and resiliency (Bowlin, para 0079).  The prior art combination does not appear to explicitly teach the collagen-based material comprising at least one photoluminescent agent.  However, Guzan teaches a photoluminescent nanofiber composite including a nanofiber substrate and luminescent particles (Guzan, abstract).   Guzan teaches the nanofiber substrate being produced by electrospinning from polymers such as collagen as well as polymer blends (Id., para 0102-0106).  Photoluminescence is an aesthetic quality and it would have been reasonable to one of ordinary skill in the art before the effective filing date that the manipulations of this property would also be applicable and beneficial in a composite comprising collagen fibers used for other applications where aesthetics are desirable, such as artificial leather materials.   It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite of the prior art combination, wherein the collagen-based material further comprises the photoluminescent agent of Guzan, motivated by the desire of forming conventionally known electrospun collagen composite and predictably influencing the properties of the composite to impart additional and beneficial properties such as photoluminescence.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bowlin in view of Day, Kashiwagura, and Simpson, as applied to claims 1-2, 4, 7-8, 10-13, 15-20, and 24-28 above, further in view of US Pub. No. 2004/0005663 to Bell.
Regarding claims 21-22, the prior art combination does not explicitly teach the collagen fibrils containing substantially no 3-hydroxyproline (claim 21) and substantially no hydroxylysine (claim 22).
However, Bell teaches recombinant produced bovine collagen, including Type I and III (claim 4) that are fibrillary collagen (collagen fibrils) (Bell, abstract, para 0002, 0006, 0008, 0042-0044).  Bell teaches that Type I collage is the major fibrillary collagen of bone and skin and Type III collagen is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite of the prior art combination, wherein the genetically engineered collagen from bovine is the recombinantly produced bovine Type I or III collagen of Bell, motivated by the desire of using conventionally known processes to predictably suitable for producing Type I and III collagen found in skin, or hide as well as motivated by the desire of addressing various ethical, religious, and social issues associated with extraction from animal sources, limiting human exposure to various contaminants found in raw material used in producing collagen non-recombinantly, and allowing for tailoring and standardization of the collagen based on the application. The prior art combination teaches the collagen having a structural amino acid pattern of (Gly-X-Y)n wherein X and/or Y are preferably either proline or hydroxyproline (Bell, para 0145). As the prior art does not teach the presence of 3-hydroxyproline and teaches advantages for comprising 4-hydroxyproline (Bell, all), absent evidence to the contrary, the collagen contains substantially no 3-hyroxyproline (claim 21).  Alternatively, it would have been obvious .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/358,299 (reference application), alternatively in view of US Pub. 2004/0005663 to Bell. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘299 also claims a network of non-human collagen fibrils with an overlapping percent of the collagen in the form of fibers, an overlapping amount of water, and overlapping amount of lubricant.  ‘299 also includes at least one woven or nonwoven material, reading on the at least secondary component in ‘877.  ‘299 also has the collagen can be recombinant collagen. Alternatively, Bell teaches the use of recombinantly produced collagen addresses various ethical, religious, and social dictates and can be tailored and standardized for different applications and market.  Therefore, it would have been obvious to one ordinary to one of ordinary skill in the art before the effective filing date to use recombinant non-human collagen, motivated by the desire to address various ethical, religious, and social dictates as well as allow for the collagen to be tailored and standardized as taught by Bell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Terminal Disclaimer
Applicant’s terminal disclaimer with applications 15/433,566, 15/433,675, 15/433,676, 15/433,632, 15/433,693, and 15/433,777, in the response filed November 16, 2018, is acknowledged.

Response to Arguments
Applicant argues that the Obviousness-Type Double Patenting Rejection is moot as a terminal disclaimer has been filed, however there is no terminal disclaimer filed apart from the one submitted November 16, 2018.  Therefore, the rejection stands.
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2005/0084719 to Yoshimoto teaches an artificial leather sheet that comprises microfine fibers having a mean fiber dimeter of at most 5 micron (fibers B) and monofilament fibers A having a dtex of from 0.01 to 2 dtex thereby teaching it is known in the artificial leather art to use two different fiber sizes. Mechanical Behaviour of Natural Cow Leather in Tension teaches that leather is complex network of collagen fiber of varying sizes.  Collagen Fibril Diameter and Leather Strength teaches that the diameter of the fibrils is related to the mechanical strength.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A GILLETT/Examiner, Art Unit 1789